UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 13-6285


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

RICHARD F. WILLIAMS, JR.,

                Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Wilmington. Louise W. Flanagan,
District Judge. (7:08-cr-00101-FL-1; 7:10-cv-00113-FL)


Submitted:   April 18, 2013                 Decided:   April 23, 2013


Before WILKINSON, GREGORY, and DAVIS, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Richard F. Williams, Jr., Appellant Pro Se.   Jennifer P. May-
Parker,   Assistant  United States  Attorney,  Raleigh,  North
Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Richard F. Williams, Jr., seeks to appeal the district

court’s order denying relief on his 28 U.S.C.A. § 2255 (West

Supp.   2012)    motion.       The   order   is   not      appealable         unless   a

circuit justice or judge issues a certificate of appealability.

28   U.S.C.      §    2253(c)(1)(B)      (2006).               A    certificate        of

appealability will not issue absent “a substantial showing of

the denial of a constitutional right.”                   28 U.S.C. § 2253(c)(2)

(2006).    When the district court denies relief on the merits, a

prisoner      satisfies    this      standard       by         demonstrating      that

reasonable      jurists    would     find    that        the       district    court’s

assessment of the constitutional claims is debatable or wrong.

Slack v. McDaniel, 529 U.S. 473, 484 (2000); see Miller-El v.

Cockrell, 537 U.S. 322, 336-38 (2003).

           We have independently reviewed the record and conclude

that Williams has not made the requisite showing.                       Accordingly,

we deny a certificate of appealability and dismiss the appeal.

We   dispense    with   oral   argument      because      the      facts   and   legal

contentions     are   adequately     presented      in    the      materials     before

this court and argument would not aid the decisional process.

                                                                              DISMISSED




                                        2